—Writ of habeas corpus in the nature of an application to fix reasonable bail upon indictment No. 12599/89. Production of the person of Joseph Fama has been waived.
Upon the papers filed in support of the application for the writ and the papers filed in opposition thereto, and after hearing oral argument in support thereof and in opposition thereto, it is
Adjudged that the application is denied and the writ dismissed, without costs or disbursements.
It is well established that "[o]n the return of a writ of habeas corpus, the scope of inquiry is 'only as to the legality of *414the denial of bail, as to whether or not the denying Court has abused its discretion by denying bail without reasons or for reasons insufficient in law’ (People ex rel. Shapiro v Keeper of City Prison, 290 NY 393, 399, emphasis in original; see; also, People ex rel. Klein v Krueger, 25 NY2d 497, 500-501)” (People ex rel. Weisenfeld v Warden, 37 NY2d 760-761). Under the circumstances of this case, we find no basis to disturb the denial of bail by the trial court (see, People ex rel. Parker v Hasenauer, 62 NY2d 777; People ex rel. Parone v Phimister, 29 NY2d 580). Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.